Per Curiam.
Plaintiff brought this action in the district court for Scotts Bluff. county to recover damages alleged to have been suffered as a result of being enjoined from removing sand and gravel from the premises of defendant James H. Casselman. Defendant C. F. Andrews was surety on temporary restraining order and temporary injunction bonds in the injunction action. Defendants have appealed from a judgment in favor of plaintiff in the sum of $1,977 and plaintiff has perfected a cross-appeal.
*878We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.